DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, the prior art of record failed to teach an insulative housing made of liquid silicon rubber and filling the groove to seal gaps between the contacts and the insulator and wherein said insulative housing further forms a circumferential exterior of the connector without any metallic shell thereon for installation into an enclosure of a mobile phone in a snug manner.
Claims 12-14, the prior art of record failed to teach an insulative housing made from liquid type waterproof material and filling the groove to seal gaps between the contacts and the insulator; wherein the contact module further includes a metallic shielding plate with a receiving opening aligned with the groove in the vertical direction and filled with the insulative housing; wherein the shielding plate further includes a pair of securing section exposed on two opposite sides of the insulator, each securing section forming a through hole in the vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC T NGUYEN/Primary Examiner, Art Unit 2833